Citation Nr: 0417236	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  96-45 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee. 

2.  Entitlement to rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), prior to April 14, 2003. 

3.  Entitlement to a rating in excess of 30 percent for PTSD 
from April 14, 2003.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to June 
8, 2000.

5.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from June 8, 
2000.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left anterior thigh. 

7.  Entitlement to service connection for sinusitis, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), and a March 1996 rating 
decision of the VA RO in Wichita, Kansas.  

In a September 1996 decision, the Board affirmed the RO's 
denial of the veteran's claims of entitlement to an increased 
rating for residuals of shrapnel wound of the left anterior 
thigh and entitlement to service connection for sinusitis, to 
include as due to herbicide exposure.  The veteran 
subsequently appealed the denial to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
November 1998, the Court vacated the Board's denial and 
remanded the claims back to the Board for further 
adjudication.  In a June 1999 Board remand, the claims were 
returned to the RO for additional development.  That 
development has been completed, and the claims are once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's left knee is not shown to have malunion of 
the tibia and fibula with moderate knee or ankle disability, 
extension limited to 15 degrees, flexion limited to 30 
degrees, or moderate recurrent subluxation or lateral 
instability.  

2.  Prior to April 14, 2003, the veteran's PTSD has not been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency due to depressed mood, 
anxiety, panic attacks, mild memory loss, or definite 
industrial impairment.  

3.  After April 14, 2003, the veteran's PTSD is not shown to 
be manifested by occupational and social impairment with 
reduced reliability and productivity due to impaired judgment 
or abstract thinking, disturbances in motivation and mood, 
stereotyped speech, frequent panic attacks, or considerable 
industrial impairment.

4.  Prior to June 8, 2000, the veteran's low back disorder 
has not been manifested by moderate limitation of motion, 
moderate intervetebral disc syndrome with recurring attacks, 
or lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  

5.  After June 8, 2000, the veteran's low back disorder has 
not been manifested by pronounced intervertebral disc 
syndrome with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, or incapacitating episodes 
of at least six weeks during the past 12 months.  

6.  Residuals of a shrapnel wound of the left anterior thigh 
are not shown to be manifested by a moderately severe 
disability of muscle group XIV.

7.  The veteran's sinusitis is not shown to be etiologically 
related to active service, or due to herbicide exposure in 
service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative changes of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5262 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD, prior to April 14, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD from April 14, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
June 8, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5010 (2003).

5.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine from June 
8, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5293 (2003).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound of the left anterior thigh 
have not been met.  38 U.S.C.A. § 1155, 5101, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 4.59, 
4.73, Diagnostic Code 5314 (1994 & 2003).

7.  Sinusitis was not incurred in or aggravated by active 
service, and is not due to herbicide exposure in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in November 1994, March 1996, and 
April 2000 letters and rating decisions of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in a December 
1994 statement of the case and a supplemental statements of 
the case issued in March 1996, April 2000, August 2001, March 
2002, and November 2003, the RO notified the veteran of 
regulations pertinent to increased rating and service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a June 2003 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veterans service medical records have been 
received, as have private treatment reports.  The Board is 
also in receipt of VA outpatient treatment records and 
several VA examination reports.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, substantially complete applications for 
benefits were received in August 1994, October 1994, and 
February 1995.  Thereafter, in November 1994, March 1996, and 
April 2000 rating decisions those issues were denied.  Only 
after those rating actions were promulgated did the RO, in 
June 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C.A. § 5103(a) 
from the general statutory command set forth in section 
7261(b)(2) that the Veterans Claims Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decisions.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
422.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an RO decision is appealed to the Board.  
Rather, it is only after a decision of either the RO or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case  was provided to the 
appellant in November 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the November 1995 personal hearing; lay 
statements; private treatment records; and VA examination and 
outpatient treatment reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.




1.	Degenerative changes of the left knee

The veteran is currently assigned a 10 percent disability 
rating for degenerative changes of the left knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262 
(2003).  He contends that his left knee disability is more 
disabling than currently evaluated and he has appealed for an 
increased rating.  

In the assignment of Diagnostic Code numbers, hyphenated 
Diagnostic Codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2003).  

Under Diagnostic Code 5010 Arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a (2003).  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  

Under Diagnostic Code 5262, a 10 percent disability rating is 
assigned for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent disability rating is 
assigned for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.  Finally, a 40 percent disability 
rating is assigned for nonunion of the tibia and fibula with 
loose motion, requiring a brace.  See 38 C.F.R. § 4.71a 
(2003).  

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5257 (other impairment of the knee).  Id. 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

Service medical records reflect that in March 1970 the 
veteran reported pain and numbness in his left knee.  He 
exhibited full range of motion without pain and his ligaments 
were intact.  A February 1971 X-ray showed no bony 
abnormalities and the knee joint "normal."  

February 1989 and August 1990 X-rays showed no evidence of 
fracture, subluxation or bony erosion, and the knee joint was 
well-maintained.  In February 1995 there was X-ray evidence 
of mild early degenerative arthritis in both knees.  A 
February 1996 X-ray of the veteran's left knee was 
"normal."  A March 2000 X-ray also showed mild degenerative 
arthritic changes of the left knee with no evidence of acute 
fracture or bone destruction.

In September 1994, N.I.A., M.D. diagnosed the veteran with 
post-traumatic arthritis of the left knee joint as confirmed 
by X-rays.  An August 1995 report from Orthopedic Associates 
also diagnosed the veteran with mild arthritis in the left 
knee.  It was also noted that his knees were "inherently 
stable."  

At his January 1996 VA examination, the veteran exhibited 
full range of motion in his left knee.  Flexion was to 90 
degrees and extension was to 180 degrees.  There was no 
evidence of swelling, deformity, of lateral instability, 
though some mild crepitus elicited.  The veteran was 
diagnosed with a remote injury to the left knee that was 
mildly symptomatic.  X-rays were negative.  At his November 
1996 VA examination, he complained of left knee pain that 
worsened with activity.  There was no evidence of swelling, 
deformity, subluxation, or instability, and range of motion 
revealed flexion to 130 degrees.  The veteran was diagnosed 
with mild post-traumatic patellofemoral chondromalacia 
secondary to his left thigh injury.  

At his December 1997 VA examination, the veteran reported 
pain, weakness, and swelling in his left knee precipitated by 
prolonged walking and standing, and climbing stairs.  He 
denied using a knee brace but stated that he had been fitted 
for a cane.  He denied limitation of motion.  Upon 
examination, the veteran stood with normal alignment of the 
lower extremities and walked with an essentially normal gait.  
He was able to walk on his tiptoes and heels with some pain.  
No tenderness was observed and there was full range of motion 
relative to the right.  He exhibited lateral ligamentous 
stability.  The veteran was ultimately diagnosed with 
chondromalacia of the left patella with traumatic arthritis.  
The examiner opined that, based on the X-ray and physical 
findings, the veteran had very good strength and function in 
the left quadriceps muscle mass relative to the right.  

In an August 1999 report, T.E.S., M.D., diagnosed the veteran 
with post-traumatic osteoarthritis of the left knee.  An 
examination showed a small effusion in the left knee with 
pain on passive flexion and extension.  X-rays revealed mild 
patellofemoral narrowing.  

At a February 2000 VA examination, the veteran denied any 
heat, redness, or locking of his knee, though he reported 
fatigability, lack of endurance, and popping.  He also 
commented that he used a cane 75 percent of the time when the 
pain was severe.  He indicated that he used a scooter at work 
due to knee pain.  An examination revealed full extension 
with flexion to 90 degrees, and the ligaments were stable 
without any loosening.  Popping and crepitation were observed 
with range of motion.  The examiner diagnosed post-traumatic 
arthritis of the left knee.  

At his January 2001 VA examination, the veteran was unable to 
squat or duck walk due to bilateral knee pain, worse on the 
left.  Flexion was to 140 degrees and extension was to 0 
degrees.  Good lateral ligamentous stability was observed and 
the veteran was diagnosed with arthritis in the left knee.  A 
March 2003 X-ray revealed mild generative changes.  An August 
2003 VA examination showed left knee range of motion to 110 
degrees without pain on flexion.  It was noted that the 
veteran did not appear to have a problem with stability.  He 
indicated that he only felt his left knee give way once or 
twice.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for degenerative changes of the left knee.  As 
stated previously, the veteran is currently assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5262.  Analyzing the veteran's claim under both 
Diagnostic Codes, the veteran's left knee disorder does not 
warrant a rating in excess of 10 percent.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5010 as the veteran's left knee disorder is 
not shown to be manifested by X-ray evidence of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating episodes.  In addition, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5262 as the 
veteran's left knee disorder is not shown to be manifested by 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  Several X-ray reports indicated that there was 
no evidence of fracture, subluxation, or bony erosion.  In 
addition, the joint spaces appeared relatively symmetrical.  
In January 1996, the veteran's left knee disorder was 
diagnosed as being "mildly" symptomatic.  Finally, a March 
2000 X-ray report found no evidence of acute fracture or bone 
destruction.  

The Board has also considered the veteran's left knee 
disorder under the Diagnostic Codes 5257, 5260, and 5261.  
However, a rating in excess of 10 percent is not warranted 
under those provisions.  With respect to Diagnostic Code 
5257, there is no evidence of "moderate" recurrent 
subluxation or lateral instability.  While the veteran 
reported left knee pain on several occasions, he stated in 
August 2003 that he only felt his left knee give out on one 
or two occasions.  Moreover, the November 1996 VA examiner 
specifically found no evidence of subluxation or instability.  
Finally, in December 1997 and January 2001 reports, the left 
knee exhibited good lateral ligamentous stability, and in 
February 2000, it was noted that the veteran's left knee 
ligaments were stable without any loosening.  As such, the 
Board finds that increased disability evaluations under the 
provisions of Diagnostic Code 5257 are not in order. 

An increased disability rating is also not warranted for the 
veteran's left knee disorder under Diagnostic Codes 5256, 
5260, or 5261.  The record contains no evidence that the 
veteran has ankylosis of the left knee, and there is no 
evidence that the flexion was limited to 30 degrees or 
extension limited to 15 degrees.   

The Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 would afford the veteran a 
higher evaluation.  The Board finds, however, that the 
medical and other evidence of record does not support an 
increased evaluation for the disability even with 
consideration of those provisions.  The most recent VA 
examination in August 2003 indicated that there was no 
objective evidence of limitation of motion beyond 110 degrees 
flexion.  Further, it was noted that the strength of the 
veteran's thigh and calf muscles caused flexion to have no 
particular pain in the left knee.  Thus, a higher evaluation 
is not warranted with consideration of the DeLuca guidance.  

Finally, the Board has considered whether the veteran's left 
knee disability warrants separate ratings under the 
provisions of VAOPGCPREC 9-98 or VAOPGCPREC 23-97.  However, 
the medical and other evidence does not show that the 
veteran's left knee limitation of motion meets the criteria 
for the minimum evaluation under Diagnostic Codes 5260 or 
5261 as range of motion testing was full on several 
occasions.  In addition, while X-rays confirmed the presence 
of arthritis, there is no evidence that the veteran's left 
knee was manifested by instability.  As such, the Board finds 
that separate disability ratings are not warranted under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating in excess of 10 percent for degenerative changes of 
the left knee.  The benefit sought on appeal is accordingly 
denied. 

2.	PTSD

The veteran is currently assigned a 10 percent disability 
rating for PTSD prior to April 14, 2003, and a 30 percent 
disability rating for PTSD from April 14, 2003, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
The veteran contends that his PTSD is more disabling than 
currently evaluated and he has appealed for increased 
ratings.

Under Diagnostic Code 9411, a 10 percent disability rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130 (2003).  A 30 percent 
disability rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.  A 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Board notes that during the course of this appeal, VA 
issued new regulations for the evaluation of psychiatric 
disabilities, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996).  Accordingly, the Board will review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (effective date 
rule prevents the application of a later, liberalizing law to 
a veteran's claim prior to the effective date of the 
liberalizing law).

Under prior law, a 10 percent disability rating is warranted 
for emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 30 percent disability 
rating is assigned where there is definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Definite impairment has been 
construed to mean "distinct, unambiguous, and moderately 
large in degree."  Id.  

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  A 70 percent disability rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms had to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent (total) disability rating is assigned under the 
former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provide an independent basis 
for granting a 100 percent schedular evaluation for PTSD.  
See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

The Board also notes that the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Service medical records contain no complaints, treatment, or 
diagnoses of any psychiatric disorders and no psychiatric 
disorders were noted at separation. 

VA examination reports dated in May 1995, January 1996, and 
June 2000 reflect that the veteran complained of social 
isolation, sleep impairment, and "edgy" peer relationships.  
He denied panic attacks, obsessive or ritualistic behavior, 
flashbacks, nightmares, delusions, hallucinations, paranoia, 
and suicidal or homicidal ideas.  Examinations revealed that 
the veteran was oriented to time, place, and person, and his 
memory for remote and recent events was intact, as was his 
judgment.  He also exhibited adequate concentration.  It was 
noted that the veteran was employed as a plumber.  In May 
1995, the veteran was given a GAF score of 60 and the 
examiner commented that his incapacity was "slight."  

In June 1995, the veteran submitted information about his 
employment history reflecting that he had been almost 
continuously employed from 1971 to 1993.


In January 1996 the veteran was diagnosed with dysthymia and 
depression with anxiety.  He had reported having infrequent, 
daytime flashbacks of combat and the examiner commented that 
he was able to function at work though he manifested some 
psychological numbing.  His prognosis was noted as being 
"fairly good" and his incapacity was "moderate."  

At his June 2000 VA examination, the veteran reported 
becoming slightly depressed at times and stated that his 
impulse control was generally good.  He denied having any 
hobbies but stated that it was due to his back disorder.  He 
also denied any prior psychiatric treatment.  The examiner 
diagnosed the veteran with PTSD and dysthmia, mild.  He was 
given a GAF score of 65 to 70.  His prognosis was noted as 
being good with mild incapacity.  The examiner observed that 
the veteran had never sought psychiatric treatment and 
apparently did not see the need to seek treatment for mental 
problems or PTSD.  

At his February 2001 and April 2003 VA examinations, the 
veteran reported that he was still employed.  He denied 
involvement in social groups and stated that he confined 
himself to work and home.  He reported occasional night 
sweats, nightmares, and flashbacks, but indicated that they 
had not affected his ability to carry out his duties at work.  
He again denied delusions, hallucinations, suicidal or 
homicidal ideas, obsessive or ritualistic behavior, panic 
attacks, depression, or loss of impulse control, and no 
inappropriate behavior was noted.  He was oriented to time, 
place, and person and his hygiene was adequate.  Memory for 
recent and remote events was intact.  He was diagnosed with 
mild PTSD and given a GAF score of 60, indicating mild 
symptoms and social but not occupational impairment.  The 
examiner commented that while the veteran's PTSD was somewhat 
symptomatic, he had not required any active treatment.  In 
April 2003, the veteran was again diagnosed with PTSD with 
some worsening of symptoms but no indication of requiring 
more intensive psychiatric intervention or use of 
psychotropic medication.  In a May 2003 addendum, the 
examiner gave the veteran a GAF score of 50, indicating 
moderately severe symptoms of nightmares, night sweats, but 
able to maintain gainful employment.  In June 2003, the 
veteran stated that he felt his PTSD was in pretty good 
control.  

1.  Evaluation prior to April 14, 2003

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's PTSD prior to April 14, 2003.  

Based on the findings in the veteran's service medical 
records and VA examination reports, the Board finds that the 
veteran's PTSD symptoms show mild or transient symptoms.  The 
veteran's subjective complaints include isolation, avoidance 
of crowds, mild sleep disturbance, and occasional nightmares.  
However, the objective medical evidence of record reflect 
that the veteran suffers from mild PTSD.  In May 1995, it was 
noted that the veteran had "slight" incapacity.  In June 
2000, his prognosis was good and his incapacity was again 
noted as being "slight."  In addition to the veteran's 
diagnoses, he was given GAF scores ranging from 60 to 70, 
reflecting mild symptoms.  Moreover, the veteran denied 
seeking any psychiatric treatment for his PTSD and indicated 
that he had been employed prior to April 14, 2003.  Such 
findings are consistent with a 10 percent rating evaluation.  

While the veteran has been found to experience chronic sleep 
impairment, as contemplated for the next higher disability 
rating of 30 percent, examination reports have not shown the 
presence of most of the other symptoms, such as industrial 
impairment, occasional decrease in work efficiency, anxiety, 
panic attacks, or mild memory loss.  The Board thus finds 
that the veteran's PTSD is not of such severity as to warrant 
a 30 percent disability rating under the provisions of 
Diagnostic Code 9411 (1996 & 2003).  

The Board thus finds that a preponderance of the evidence is 
against an evaluation in excess of 10 percent for PTSD prior 
to April 14, 2003.  The veteran's claim is therefore denied.  




2.  Evaluation from April 14, 2003

Applying the above criteria to the facts in this case, the 
Board finds that an evaluation in excess of 30 percent for 
the veteran's PTSD is not warranted from April 14, 2003.  The 
veteran's PTSD symptoms show mild difficulty in social 
functioning.  His subjective complaints include occasional 
night sweats, nightmares, and flashbacks.  However, he stated 
that such symptoms do not interfere with his duties at work.  
In April 2003 he was diagnosed with PTSD with some worsening 
of symptoms but no indication of requiring more intensive 
psychiatric intervention or use of psychotropic medication.  
In a May 2003 addendum, it was noted that the veteran had a 
GAF score of 50, indicating moderately severe symptoms of 
nightmares, night sweats, but the examiner commented that he 
was able to maintain gainful employment.  Such findings are 
consistent with a 30 percent rating evaluation.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 50 percent, such as difficulty in establishing and 
maintaining effective work and social relationships, 
examination reports have not shown the presence of most of 
the other symptoms, such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once per week, impaired judgment, impaired abstract 
thinking; or evidence of reliability, flexibility, and 
efficiency levels that are so reduced as to result in 
considerable industrial impairment.  On the contrary, the 
April 2003 VA examination report indicated that the veteran 
was oriented to time, place, and person, and his memory for 
recent and remote events was intact.  He also revealed no 
impairment of thought process or communication.  The Board 
thus finds that the veteran's PTSD is not of such severity as 
to warrant a 50 percent disability rating under the 
provisions of Diagnostic Code 9411 (1996 & 2003).  

The Board thus finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for PTSD 
from April 14, 2003.  The veteran's claim is accordingly 
denied. 


3.  Degenerative disc disease

The veteran is currently assigned a 10 percent disability 
rating for degenerative disc disease of the lumbar spine 
prior to June 8, 2000, under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5010, and a 40 percent disability 
rating for degenerative disc disease of the lumbar spine from 
June 8, 2000, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The veteran contends that his low back 
disorder is more disabling than currently evaluated and he 
has appealed for increased ratings.

The veteran's low back disorder was initially evaluated under 
Diagnostic Code 5010 for arthritis.  As stated above, 
arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis and degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.    

In August 2001, the veteran's low back disorder was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 and given a 40 
percent disability rating.  The Board notes that substantive 
changes have been made to the schedular criteria for 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293, effective September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  As noted previously, amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

The prior version of Diagnostic Code 5293 provides a 10 
percent evaluation for mild intervertebral disc syndrome; a 
20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation for 
severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 Fed. 
Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.  Note (3).

Diagnostic Codes 5292 and 5295 are also for consideration in 
the present case.  Under Diagnostic Code 5292, a 10 percent 
disability rating is warranted for slight limitation of 
motion of the lumbar spine; a 20 percent disability rating is 
provided for moderate limitation of motion of the lumbar 
spine; and a 40 percent disability rating is assigned for 
severe limitation of motion.  See 38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5295, a 10 percent disability rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability rating is warranted for 
muscle spasms on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
disability rating is assigned for severe lumbosacral strain 
with listing of whole side to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a.

Service medical records contain no complaints, treatment, or 
diagnoses of any back disorders.  At separation, the 
veteran's spine was noted as "normal."  VA outpatient 
treatment records dated in September 1973 indicated that the 
veteran reported back pain for 2 weeks without trauma.  No 
muscle tenderness or spasm was found.  He again complained of 
back pain in August 1990 and denied radiculopathy.  A 
February 1995 X-ray report noted mild early spondylosis with 
questionable mild narrowing of the L5-S1 disc space.  

An August 1995 report from Orthopedic Associates noted mild 
tenderness over the veteran's lumbar spine with motion.  A 
neurological examination was normal.  X-rays revealed minimal 
degenerative changes.  The veteran was diagnosed with mild 
degenerative lumbar disc disease at L5-S1.  

At a January 1996 VA examination, no postural abnormalities, 
fixed deformities, or muscle spasms were found in the lumbar 
spine and the veteran exhibited full range of motion with 
forward flexion to 90 degrees, backward flexion to 30 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 80 degrees bilaterally.  Heel and toe walking 
were also within normal limits.  The veteran was diagnosed 
with a remote injury to the lumbar spine with normal 
residuals.  A February 1996 X-ray revealed a normal lumbar 
spine aside from minimal hypertrophic spurring of lumbar 
vertebral bodies.  No fracture, bone destruction, bony 
defect, narrowing of intervertebral disc spaces, or other 
bone or joint abnormalities were seen.  At a November 1996 VA 
examination, the veteran complained of low back pain 
radiculopathy to the left leg.  

An August 1999 report from T.E.S., M.D., noted that the 
veteran had back pain radiating to the left leg with 
associated numbness and tingling, suggesting radiculopathy.  
Range of motion was limited and X-rays showed disc space 
narrowing at L4-5 and L5-S1.  A diagnosis of post-traumatic 
osteoarthritis of the lumbar spine was offered.  A 
contemporaneous MRI revealed degenerative disc changes at L1-
2 and L4-5 with mild bulging, but without significant central 
spinal stenosis.  No significant nerve root compression was 
observed. 

VA examinations conducted in June 2000, January 2001, and 
August 2003 all indicated that the veteran suffered from 
post-traumatic degenerative disc disease of the lumbar spine.  
In June 2000, the veteran complained of back pain with flare-
ups when he climbed steps, walked for prolonged periods, or 
mowed his yard.  He indicated that the flare-ups occurred 
approximately 10 days per year and required bed rest.  He 
denied using crutches, braces, a cane, or other assistive 
devices.  He was unable to lift, climb a ladder, or carry 
more than 30 pounds.  Range of motion revealed forward 
flexion with pain beginning at 60 degrees, though the veteran 
could continue to 80 degrees.  Rotation was to 35 degrees 
bilaterally and lateral bending was to 15 degrees 
bilaterally.  The veteran exhibited pain with all ranges of 
motion.  In January 2001, palpable bilateral paravertebral 
spasm was seen with complaints of pain on attempted flexion 
beyond 60 degrees, extension beyond 10 degrees, or lateral 
bending to either side beyond 15 degrees.  In August 2003, it 
was noted that the veteran's spine was not tender.  Range of 
motion revealed extension to 25 degrees without difficulty 
and to 70 degrees with pain.  Lateral bending was to 30 
degrees bilaterally and rotation was to 30 degrees with some 
complaints of pain in the lumbar area.  The examiner 
indicated that the pain was subjective.

An April 2002 MRI report noted that the veteran had disc 
bulging at the L1-L2 level that caused mild impingement on 
the left neural foramina.  Thereafter, a March 2003 report of 
X-ray examination showed mild narrowing of the L1-L2 
interspace with mild lumbar spondylosis.  




1.  Evaluation prior to June 8, 2000

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's degenerative disc disease of the lumbar spine prior 
to June 8, 2000. 

The evidence of record prior to June 8, 2000 includes service 
medical records, VA outpatient treatment and examination 
reports, as well as private treatment reports.  Based on 
those findings, the Board finds that the veteran's 
degenerative disc disease of the lumbar spine has not been 
manifested by X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, moderate limitation of motion, 
moderate intervetebral disc syndrome with recurring attacks, 
or lumbosacral strain with muscle spasm on extreme forward 
bending.  

As stated previously, the veteran's low back disorder was 
rated as 10 percent disabling under Diagnostic Code 5010.  
However, a rating in excess of 10 percent is not warranted 
under those provisions as there is no evidence that the 
veteran's lower back has been manifested by X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

The Board also finds that no other diagnostic code affords 
the veteran a rating in excess of 10 percent for his low back 
disorder prior to June 8, 2000.  The evidence of record has 
not demonstrated his low back to have "moderate" limitation 
of motion or "moderate" intervertebral disc syndrome with 
recurring attacks.  In August 1995, the veteran was initially 
diagnosed with degenerative lumbar disc disease.  A 
neurological examination was normal.  In January 1996, his 
low back range of motion was "full" and he was diagnosed 
with a remote injury to the lumbar spine with "normal" 
residuals.  While degenerative disc changes with mild bulging 
was diagnosed in August 1999, there was no significant nerve 
root compression.  In addition, there is no evidence that the 
veteran's degenerative changes were more than mild or that he 
experienced recurring attacks.  Finally, there is no evidence 
that the veteran's low back exhibited muscle spasms on 
extreme forward bending. 

The Board also finds that an evaluation higher than 10 
percent is not warranted for the veteran's low back disorder 
prior to June 8, 2000, on the basis of functional loss due to 
pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the evidence 
indicates that the veteran experiences some weakness and 
fatigue, this degree of functional loss has already been 
contemplated in the assigned 10 percent rating.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for a low back disorder prior to June 
8, 2000.    

2.  Evaluation from June 8, 2000

Applying the above criteria to the facts in this case, the 
Board finds that an evaluation in excess of 40 percent for 
the veteran's degenerative disc disease of the lumbar spine 
from June 8, 2000 is not warranted.  

The clinical evidence from June 8, 2000 includes VA 
examination reports dated in June 2000, January 2001, and 
August 2003, as well as an MRI report.  Based on the findings 
included in those reports, the RO assigned a 40 percent 
disability rating for degenerative disc disease of the lumbar 
spine from June 8, 2000, under the "old" provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The Board notes that a 40 percent disability rating is the 
maximum evaluation afforded under Diagnostic Codes 5292 and 
5295.  See 38 C.F.R. § 4.71a (2003).  

The Board has considered whether an evaluation in excess of 
40 percent would be in order under both the old and new 
criteria for Diagnostic Code 5293; however, such an increased 
rating is not warranted at this time.  Using the old 
criteria, the veteran's low back disorder does not warrant a 
rating in excess of 40 percent as the evidence of record has 
not shown pronounced intervertebral disc syndrome with 
sciatic neuropathy, characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, or incapacitating episodes of at least 
six weeks during the past 12 months.  

The veteran's low back strain also does not warrant a rating 
in excess of 40 percent under the new criteria for Diagnostic 
Code 5293.  The evidence of record contains no evidence that 
the veteran suffers incapacitating episodes with a total 
duration of at least six weeks during the past 12 months.  In 
June 2000, the veteran indicated that his lower back flared-
up approximately 10 days per year requiring bed rest.  This 
was the only "incapacitating" pain reported by the veteran.  
Moreover, range of motion testing reflected that he was able 
to move his back without pain.  As such, a rating in excess 
of 40 percent is not warranted at this time.  

The Board also finds that an evaluation higher than 40 
percent is not warranted for low back disorder from June 8, 
2000, on the basis of functional loss due to pain, or on the 
basis of weakened movement, excess fatigability, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.  The Board has considered the veteran's contentions 
that his lower back is productive of significant pain and 
weakness.  While the evidence indicates that the veteran 
experiences some stiffness, weakness, and fatigue, this 
degree of functional loss has already been contemplated in 
the current 40 percent rating.  Thus, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do 
not provide a basis for an increased rating under these 
circumstances.  

The preponderance of the evidence is thus against finding 
that a rating in excess of 40 percent is warranted for the 
veteran's degenerative disc disease of the lumbar spine from 
June 8, 2000.   

4.  Left thigh disorder

The veteran is currently assigned a 10 percent disability 
rating for residuals of a shrapnel wound to the left anterior 
thigh under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5314 (2003).  He contends that his left thigh wound is 
more disabling than currently evaluated and he has appealed 
for an increased rating.  

Under Diagnostic Code 5314, the schedular criteria 
contemplate a 10 percent disability rating for moderate 
muscle disability of the thigh and extension of the knee.  A 
30 percent disability rating is assigned for moderately 
severe muscle disability of the thigh and extension of the 
knee.  A 40 percent disability rating is warranted for severe 
muscle disability of the thigh and extension of the knee.  
See 38 C.F.R. § 4.71a (2003).  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Service medical records reflect that the veteran received a 
fragment wound to his left thigh in December 1969.  It was 
debrided and packed, dry dressing was applied, and the wound 
was sutured.  Approximately 1 week later, the sutures were 
removed and the line looked "good."  In January 1970, 
additional sutures were opened with no apparent infection.  
Later in January, the veteran complained of recurring and 
continuous pain and some numbness in the left leg at the site 
of the fragment wound.  Upon examination, the wound appeared 
well-healed with no infection.  The tissue was soft.  The 
examiner indicated that the pain and numbness was probably 
due to nerve regeneration.  X-rays were negative.  In March 
1970, the veteran again reported continued numbness in his 
left lower thigh and knee.  He exhibited full range of motion 
without pain and his ligaments were intact.  X-rays showed a 
retained fragment that was moving toward the shin.  In May 
1971, the veteran had full range of motion in his left knee 
with good quadriceps strength.  The status-post fragment 
wound of the left lower thigh was "doing well."  

A January 1995 EMG report noted that sensory conduction 
studies were normal.  There was no evidence of lateral 
femoral cutaneous neuropathy, peripheral polyneuropathy, or 
left lumbosacral radiculopathy.  

A January 1996 VA examination report revealed no tissue loss, 
adhesions, loss of strength, or damage to the tendons in the 
left leg.  Some mild penetration of the muscles above the 
knee was observed.  While the veteran complained of mild pain 
at times, there was no evidence of any muscle hernia.  He was 
diagnosed with a shrapnel wound to the lower left internal 
thigh, mildly symptomatic.  

At his December 1997 VA examination, the veteran complained 
of pain, swelling, and weakness in his left distal thigh area 
that was precipitated by prolonged walking and standing.  He 
denied limitation of motion.  Upon examination, a slight limp 
was observed, though he stood with normal alignment of the 
lower extremities and walked with an essentially normal gait.  
He was able to walk on tiptoes and heels and could squat and 
duck waddle for short distance.  Good strength of quadriceps 
function of the left knee relative to the right was observed 
in both supine and squatting positions.  The left thigh 
measured 47.5 cm. in circumference with the right measuring 
46.5 cm.  The veteran was diagnosed with a soft tissue wound 
to the distal left thigh.  Based on the X-ray and physical 
findings, the examiner commented that the veteran had very 
good strength and function in the left quadriceps muscle mass 
relative to the right and that there was no objective basis 
for stating that the shrapnel wound to the left thigh led to 
left knee joint problems.  

At the veteran's February 2000 VA examination, he reported 
weakness in the left lower extremity.  He stated that there 
was pain in the area of the shrapnel wound that was present 
85 to 90 percent of the time that shoots down the thigh into 
the lower leg.  He denied other symptoms.  An examination 
revealed mild muscle loss at the base of the scar.  There was 
no atrophy of the quadriceps muscle or tenderness to 
palpation.  Strength was normal with flexion and extension.  
The veteran was diagnosed with a shrapnel wound to the left 
quadriceps muscle in 1969, with a small amount of muscle 
loss, with normal strength at the current time.  In a March 
2001 addendum, it was noted that the veteran's muscle was 
able to move the joint through a full range of motion without 
pain or loss of strength.  The muscle group was not 
contracted, and the involved wound to the distal quadriceps 
muscle group had not affected the knee joint.  There was no 
easy fatigability or weakness.  

In March 2003, there was no evidence of small shrapnel 
problems.  An X-ray of the left femur revealed foreign body 
in the soft tissues of the distal left thigh.  A March 2003 
VA examination report noted that the veteran had chronic 
neuritis secondary to pressure from a lumbar disc, mainly 
involving the left leg.  

An August 2003 VA examination indicated that peripheral 
neuropathy was normal.  Motor activity was also normal, 
though there seemed to be a decrease in the strength of the 
left thigh muscles and the strength of the lower leg when 
flexed.  The remainder of the motor and sensory arc in both 
lower extremities appeared normal.  The veteran's neuritis, 
secondary to possible lumbar disc, was subjective.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's right 
thigh disorder.  A review of the evidence of record reveals 
minimal manifestations of muscle disability resulting from 
the veteran's shrapnel wound of the left thigh.  The January 
1996 VA examiner indicated that the veteran's wound was 
"mildly" symptomatic.  In December 1997, it was noted that 
the veteran denied limitation of motion and he exhibited good 
quadriceps strength and function.  In February 2000, "mild" 
muscle loss was noted and the left thigh revealed no atrophy 
of the quadriceps muscle with no tenderness to palpation.  
Finally, in August 2003, the examiner opined that there did 
not appear to be a decrease in the strength of the thigh 
muscles on the left leg.  

The Board has also considered the evidence of a loss of five 
degrees' hip motion (flexion, abduction and rotation).  Such 
degrees of motion loss, however, are insufficient to warrant 
assignment of even a compensable evaluation under the Rating 
Schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, and 5253.  The examination reports specifically note 
that the veteran showed no functional impairment or 
limitation of motion, to warrant assignment of a higher 
rating.

As such, the Board finds that a preponderance of the evidence 
is against a rating in excess of 10 percent for residuals of 
a shrapnel wound to the left thigh, Muscle Group XIV. 

3.	Sinuisitis

The veteran is seeking entitlement to service connection for 
sinusitis, to include as a result of herbicide exposure.  He 
contends that he was exposed to Agent Orange during active 
service and has had sinusitis since that time.  He asserts 
that service connection is therefore warranted. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 1110, 1113, 1116(a)(3); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-113, 115 Stat. 976 (2001); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military service, there is a rebuttable presumption that the 
following diseases were incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2002).  
For the purposes of § 3.307, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. § 
3.307(a)(6)(i) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2003).  The Board notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-113, 115 Stat. 976 (2001), eliminates the 
requirement that respiratory cancers manifest within 30 years 
following service in the Republic of Vietnam.

In addition to removing the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure, the "Veterans Education and Benefits Expansion Act 
of 2001" also added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001), and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era (which 
reversed the United States Court of Appeals for Veteran's 
Claims' holding in McCartt v. West, 12 Vet. App. 164 (1999) 
requiring that the veteran have a presumptive disease before 
exposure was presumed.).

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any sinus disorder.  An April 1985 
X-ray of the veteran's sinuses showed underdeveloped frontal 
sinuses with no other abnormalities.  A September 1994 report 
from N.I.A., M.D., indicated that the veteran had chronic 
sinusitis.  Dr. A. did not comment on the etiology of the 
veteran's sinusitis.  At his November 1995 personal hearing, 
the veteran testified that he did not have any problems with 
his sinuses or allergies prior to active service.  

At his January 1996 VA examination, the veteran was diagnosed 
with inactive remote sinusitis by history.  A February 1996 
X-ray report of the veteran's sinuses showed reactive 
osteitis of the region of the left frontal sinus, probably 
due to agent disease since the frontal sinus was otherwise 
normally aerated.  It was noted that sclerotic changes along 
the nostril aspect of the left frontal sinus were probably 
due to a reactive osteitis secondary to inflammation.  The 
examiner commented that he had no way of telling whether the 
inflammation was active or merely a residual from old 
inflammation.  

At his February 2000 VA examination, the veteran reported 
difficulty breathing through his nose when his sinuses were 
congested.  He also stated that he typically had a yellow or 
grey drainage from his sinuses.  He denied any allergic 
symptoms or episodes of incapacitation in the prior year.  
Following an examination, the veteran was diagnosed with 
chronic sinusitis.  The examiner opined that it was "as 
likely as not" that the veteran's sinusitis was due to Agent 
Orange exposure.  In June 2000, the VA examiner again 
diagnosed the veteran with chronic sinusitis and opined that 
it was "at least as likely as not" due to Agent Orange 
exposure during service.   

Following a March 2000 CT scan of the veteran's sinuses, he 
was diagnosed with mild right ethmoid and sphenoid sinus 
disease.  

In a January 2001 VA examination report, the veteran was 
diagnosed with a history of recurrent sinusitis.  The 
examiner stated that the sinusitis had no known relation to 
Agent Orange exposure.  He further stated that there was no 
recommendation from the Agent Orange registry as to chronic 
sinusitis.  It was his experience that there was no 
particular increased incidence of sinusitis in patients 
exposed to Agent Orange.  In March 2001, the examiner 
indicated that he was the Agent Orange and Gulf Registry 
physician for the VA Medical Center in Kansas City.  

In a June 2001 report, E.O.A., D.O., asserted that the 
veteran suffered from chronic sinusitis, subacute peripheral 
neuropathy, nasal obstruction, bronchitis, shortness of 
breath, chronic obstructive pulmonary disorder (COPD), chest 
pain, tingling, numbness, and migraines.  He asserted that 
the veteran was clearly unable to work due to his illnesses 
caused by Agent Orange.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for sinusitis, to include 
as a result of herbicide exposure.  The objective medical 
evidence of record reflects that the veteran's sinusitis did 
not begin during service and was not found upon examination 
until approximately 15 years thereafter.  Further, sinusitis 
is not a disorder for which presumptive service connection is 
in order.  It is not among the enumerated disorders listed in 
38 C.F.R. § 3.309 that have been determined by the Secretary, 
after weighing the scientific evidence, as having a positive 
association with exposure to herbicides.  

While the veteran claims to have sinusitis as a result of 
herbicide exposure during service, there is no objective 
clinical evidence of sinusitis occurring during service or 
for nearly 15 years thereafter.  The veteran's service 
medical records contain no complaints, treatment, or 
diagnoses of sinusitis and the evidence of record reflects 
that the veteran first sought treatment for his sinuses in 
1985.  

The Board is persuaded by the opinion provided by the January 
2001 VA examiner concluding that there was no relationship 
between the veteran's sinusitis and Agent Orange exposure 
during service.  The Board recognizes the opinion given by 
the February 2000 VA examiner; however, the Board accords 
less weight to that opinion.  In the August 2001 rating 
decision, the RO indicated that the February 2000 VA examiner 
was a gastrointestinal specialist.  Moreover, there is no 
evidence that the physician reviewed the claims folder in 
conjunction with the examination and it appears that he 
rendered his opinion on the veteran's reported history and 
belief that his sinusitis resulted from Agent Orange 
exposure.  The physician also offered no explanation as to 
why he determined that the veteran's sinusitis was related to 
Agent Orange exposure.  When a medical opinion relies at 
least partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

The January 2001 VA examiner, the Agent Orange and Gulf 
Registry physician for the VA Medical Center in Kansas City, 
Missouri, stated that sinusitis had "no known relation" to 
Agent Orange exposure.  Moreover, he indicated that in his 
experience, there was no particular increased incidence of 
sinusitis in patients exposed to Agent Orange.  Instead, he 
stated that the veteran's main symptom was some nasal 
congestion with interference with breathing and some 
occasional episodes of frontal and maxillary pain.  He 
ultimately diagnosed the veteran with a history of sinusitis 
with no known relation to Agent Orange.  The Board affords 
more weight to that examination report and opinion, which 
concluded that the veteran's sinusitis was not related to 
Agent Orange exposure.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Based on the foregoing, the Board finds that a preponderance 
of the medical evidence is against the claim of entitlement 
to sinusitis, to include as due to herbicide exposure.  As 
such, service connection for sinusitis is not warranted. 

To the extent that the veteran ascribes having sinusitis that 
is etiologically related to Agent Orange exposure, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for sinusitis is warranted.  
The appeal is accordingly denied.



ORDER

A rating in excess of 10 percent for degenerative changes of 
the left knee is denied. 

A rating in excess of 10 percent for PTSD, prior to April 14, 
2003, is denied.

A rating in excess of 30 percent for PTSD from April 14, 
2003, is denied.

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine prior to June 8, 2000, is denied. 

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine from June 8, 2000, is denied.

A rating in excess of 10 percent for residuals of a shrapnel 
wound of the left anterior thigh is denied. 

Service connection for sinusitis, to include as due to 
herbicide exposure, is denied. 



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



